2014. It is therefore not an appealable determination. Accordingly, we
                      lack jurisdiction over this appeal and we
                                  ORDER this appeal DISMISSED.'




                                                         „LAI,A;
                                                         Hardesty




                                                         Douglas
                                                                   qA                     J.




                      cc: Hon. Robert W. Lane, District Judge
                           Peter Jason Helfrich
                           Nye County District Attorney
                           Attorney General/Las Vegas
                           Attorney General/Carson City
                           Nye County Clerk




                             In light of this disposition, all pending motions are denied as moot.



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    44Et99